Title: To Thomas Jefferson from Joseph Mathias Gérard de Rayneval, 1 January 1801
From: Rayneval, Joseph Mathias Gérard de
To: Jefferson, Thomas




Monsieur,
À St. germain en laye ce 1. Janvier 1801.

J’ai apris par M. Dupont, que Votre Excellence a reçu avec bonté et intérêt la lettre qu’il lui presentée de ma part: je n’en attendois pas moins des sentiments d’estime et d’amitié que vous m’avez constamment temoignés, Monsieur, durant votre séjour en france.
Par une suite de la confiance que ces mêmes sentiments m’ont inspirée, je prends la liberté d’écrire de nouveau à Votre Excellence sur l’objet de mes reclamations. M. Pichon, porteur de ma lettre, est chargé par notre gouvernement de les suivre auprès du Congrès. j’ose espérer, Monsieur, qu’il trouvera un appui en Vous. Vous connoissez par vous-même mes titres personnels (comme ceux de feu mon frere) à l’acte d’équité que je sollicite; et si je juge bien de vos principes, j’ose me flatter, qu’ils vous porteront a faire prévaloir la convenance de prendre ma demande en considération, sur la convenance de laisser intacte la révocation du titre primordial. Je vous prie d’avance, Monsieur, d’être bien convaincu de toute l’étendue de ma reconnoissance; elle sera égale au parfait et respectueux attachement avec lequel j’ai l’honneur d’être,
Monsieur, De Votre Excellence Le trés-humble et très-obéissant serviteur

Gerard De Rayneval



editors’ translation

Sir
St. Germain-en-Laye, 1 January 1801.

I have learned from M. Dupont that Your Excellency received with kindness and interest the letter that he presented on my behalf: I expected nothing less from the sentiments of esteem and friendship that you had continually shown me during your stay in France.
As a result of the confidence that those same sentiments inspired in me, I am taking the liberty of writing again to Your Excellency on the subject of my claims. M. Pichon, the bearer of my letter, is charged by our government  to follow them up with the Congress. I dare to hope, Sir, that he will find support from you. You know yourself my personal entitlement (as well as that of my late brother) to the act of equity that I am requesting; and if I judge your principles rightly, I dare to feel assured that they will bring you to make prevail the propriety of taking my request under consideration, on the propriety of leaving intact the revocation of the original title. I beg you in advance, Sir, to be fully convinced of the full extent of my gratitude; it will equal the perfect and respectful devotion with which I have the honor to be,
Sir, the most humble and obedient servant of Your Excellency

Gerard De Rayneval


